DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	The following documents may be referred to:
	D1 (US 8678583, of record)		
	D2 (Canada Pat. No. 2594442, of record)
	D3 (WO 2006/112952, of record)
	D4 (US 20080001320 A1)
	D5 (WO 2014033543 A2)
	D6 (US 6596026 B1)

Claims 1, 2, 4-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D3.
Regarding claim 1, D1 teaches a refractive corrector comprising: 
(a) a central zone (Claim 4) having a continuous wavefront cross-section phase profile (Claim 1, Fig. 1a), having a wavefront maximum height of greater than 1 design wavelength in the area of the central zone (Figs. 8a, 8b, Claims 1-20); and 
(b) a peripheral region comprising multiple segments and having a discontinuous wavefront cross-section phase profile having phase shifts (C. 2, ll. 63-65, Fig. 5b, Claims 1-20) between segments that are equal to the design wavelength (C. 6, ll. 37-49, Claims 1-20) or multiples of the design wavelength, and wherein the phase shifts in the peripheral region are less than or equal to the wavefront maximum height in the central zone (Figs. 5b, 7c, Claims 1-20).
Regarding claim 2, D1 teaches the refractive corrector of Claim 1, and further discloses wherein the central zone has a phase height greater than the phase shifts in the peripheral region (Fig. 5b).
Regarding claim 4, D1 teaches the refractive corrector of Claim 1, and further discloses wherein the peripheral region circumscribes the central zone (Fig. 1a at least, though all zones expressed as successive radii in subsequent embodiments read similarly).
Regarding claim 5, D1 teaches the refractive corrector of Claim 1, and further discloses wherein an outer perimeter of the central zone and an outer perimeter of the peripheral region are circular (Fig. 1a at least, though all zones expressed as successive radii in subsequent embodiments read similarly).
Regarding claim 6, D1 teaches the refractive corrector of Claim 1, and further discloses  wherein an optical surface of the central zone is parabolic (Fig. 2c, “quadratic form”).
Regarding claim 11, D1 teaches the refractive corrector of Claim 1, and further discloses wherein the central zone and the peripheral region are located in a contact lens (Claim 6).
Regarding claim 12, D1 teaches the refractive corrector of Claim 1, and further discloses wherein the central zone and the peripheral region are located in an intra-ocular lens (Claim 10).

Claim(s) 3, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above.
Regarding claim 3, D1 teaches the refractive corrector of Claim 1, D1 teaches that phase shifts are introduced in order to allow light diffracted by subsequent zones to remain in phase (C. 2, ll. 62-67), and thus inferred that the light will not destructively interfere.
D1 does not explicitly show wherein the peripheral region has a Fresnel structure having a phase shift between segments equal to the design wavelength.
Nevertheless, since D1’s central zone’s wavefront height is a design wavelength or higher, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that phase shifts of up to a design wavelength would be required such that the light diffracted would remain in phase, and thus mitigate destructive interference, improving the vision of the user.
Regarding claim 15, D1 teaches the refractive corrector of claim 1, D1 expressess the diffractive lens performance in terms of a design wavelength (C. 5, ll. 24).
D1 but does not explicitly show wherein the refractive corrector is mono-focal for the design wavelength.
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if the optics are designed for a specific wavelength, then the lens is necessarily monofocal in view of inherent dispersion property of all materials, chromatic aberration being exceptionally well known in the art.
Regarding claim 16 and 17, D1 teaches the refractive corrector of claim 1, and fairly suggests that the diffractive lens is for visible light, lest the lens be inoperable for the intended purpose of correcting patient vision.
D1 does not explicitly show wherein the design wavelength is a wavelength between 400 and 700nm.
Official Notice is taken that the visible range includes 400 – 700 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lens of D1 is operable for visible light, i.e. 400 – 700 nm. Such range being notoriously well known, 555nm amounts merely to a design choice by a practicing ophthalmologist.

Claim(s) 7-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D5.
Regarding claim 7-9, D1 teaches the refractive corrector of Claim 1, but does not explicitly show wherein an optical surface of the central zone is hyperbolic.
D5 explicitly shows a diffractive ophthalmic lens wherein an optical surface of the central zone is hyperbolic (¶18, central zone and inner echelette1 used interchangeably), as well as aspheric (considered as freeform) (¶18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the well known central region contours of D5 to implement the central zone of D1 and thus obtained a predictable ophthalmic result.
Regarding claim 10, D1 teaches the refractive corrector of Claim 1, but does not explicitly show wherein a diameter of the central zone is from 20% to 90% of the outer diameter of the peripheral region.
D5 explicitly shows a diffractive ophthalmic lens wherein the central zone diameter being from about 1-4mm, and the peripheral zone outer diameter being from 4 to 6mm (¶20), including specific embodiments of 1.5mm and 5mm respectively, such that the central zone diameter is 30% of the outer diameter of the peripheral region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen central and outer diameters of D1 according to the teachings of D5 and thus obtained a predictable ophthalmic result.
Regarding claim 13, D1 teaches the refractive corrector of Claim 1, and explicitly shows 14 phase discontinuities (Table 2), but does not explicitly show wherein the peripheral region has a phase profile sampled into 21 phase discontinuities.
D5 explicitly shows that typical diffractive ophthalmic lens exhibit from 9 up to more than 30 phase discontinuities (¶68, over 30 echelettes, and ¶70 providing context that the transition zones therebetween are indeed discontinuous).
Therefore the prior art teaches refractive correctors exhibiting a range of 9 to over 30, including 14, phase discontinuities. In the case where the claim lies within a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed D5 and implemented between 9 and 30 echelettes i.e. sampled between 9 and 30 phase continuities, e.g. implemented 21 phase continuities into the phase shifting lens of D1 and thus obtained a predictable refractive correction result.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D6.
Regarding claim 14, D1 teaches the refractive corrector of Claim 1, but does not explicitly show wherein at least one of the central zone or peripheral region comprises materials of varying refractive index contributing to the wavefront cross-section phase profile.
D6 explicitly shows diffractive ophthalmic lens (Figs. 5) and that graded index materials are suitable therefore (C. 5, ll. 19-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized suitable graded index material for the analogous device of D1 and thereby obtained a predictable ophthalmic result. MPEP 2144.07.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over D3 in view of D1 and D3.
Regarding claim 18, D4 teaches a method of forming a refractive corrector (Claims 1 and 15) comprising: 
providing an optical, polymeric lens material (¶33) having an anterior surface and posterior surface and an optical axis intersecting the surfaces (Claim 15, an intraocular lens); and 
forming at least one laser-modified layer disposed between the anterior surface and the posterior surface with light pulses from a laser by scanning the light pulses along regions of the optical, polymeric material to cause changes in the refractive index of the polymeric lens material (¶33, Claims 1, 7, and 15), and wherein the at least one laser-modified layer forms at least part of at least one of the central zone or the peripheral region (sequitur).
D4 does not explicitly show wherein the optical, polymeric lens material comprises (a) a central zone having a continuous wavefront cross-section phase profile, having a wavefront maximum height of greater than 1 design wavelength k in the area of the central zone, and (b) a peripheral region comprising multiple segments and having a discontinuous wavefront cross-section phase profile having phase shifts between segments that are equal to the design wavelength or multiples of the design wavelength, wherein the phase shifts in the peripheral region are less than or equal to the wavefront maximum height in the central zone.
D1 teaches a refractive corrector comprising: (a) a central zone (Claim 4) having a continuous wavefront cross-section phase profile (Claim 1, Fig. 1a), having a wavefront maximum height of greater than 1 design wavelength in the area of the central zone (Figs. 8a, 8b, Claims 1-20); and (b) a peripheral region comprising multiple segments and having a discontinuous wavefront cross-section phase profile having phase shifts (C. 2, ll. 63-65, Fig. 5b, Claims 1-20) between segments that are equal to the design wavelength (C. 6, ll. 37-49, Claims 1-20) or multiples of the design wavelength, and wherein the phase shifts in the peripheral region are less than or equal to the wavefront maximum height in the central zone (Figs. 5b, 7c, Claims 1-20). D3 provides similarly, including that such structure can be achieved by laser ablation (¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the laser modification of D4 to achieve the structure of D1 and D3 since laser ablation is known to be suitable for achieving such, for the benefit of correcting optical aberration arising from the surgery (D4, ¶30).
Regarding claim 19, the modified D4 teaches the method of claim 18, and further discloses wherein the at least one laser-modified layer includes a portion having a continuous variation in index of refraction forming the central zone (¶29-30, ¶33).
Regarding claim 20, the modified D4 teaches the method of claim 18, wherein the at least one laser-modified layer includes portions having discontinuous variations in index of refraction forming the peripheral region (¶29-30, ¶33).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over D3 in view of D1.
Regarding claim 21, D3 teaches a method for modifying a refractive property of ocular tissue in an eye, comprising: 
forming at least one optically-modified layer in at least one of the corneal stroma and the crystalline lens ocular tissue in an eye (Fig. 1, ¶24) by scanning light pulses from a laser (¶12, ¶32-33, Claims 1-26) focused in the corneal stroma or crystalline lens ocular tissue along regions of the corneal stroma or crystalline lens ocular tissue (¶11-12, ¶24-26, Claims 1-26) to cause changes in the refractive index within the ocular tissue to form a modified corneal stroma or crystalline lens (¶11-12, ¶24-26, Claims 12-26); 
wherein the modified corneal stroma or crystalline lens comprises 
(a) a central zone (Figs. 3, 6, 7, ¶25) having a continuous wavefront cross-section phase profile (Figs. 6 and 7; it is considered that any smooth surface of a lens has a continuous wavefront cross-section phase profile), and 
(b) a peripheral region (Figs. 3, 6, and 7) comprising multiple segments and having a discontinuous (groove by groove) wavefront cross-section phase profile (Fig. 7, ¶11, i.e. the groove configuration producing the diffraction effect); and 
wherein the at least one optically-modified layer forms at least part of at least one of the central zone or the peripheral region (Figs. 3, 6, and 7 showing the groove configuration imparted in the peripheral region).
D3 does not explicitly show the wavefront cross section having a wavefront maximum height of greater than 1 design wavelength k in the area of the central zone, or the discontinuous wavefront cross-section phase profile having phase shifts between segments that are equal to the design wavelength or multiples of the design wavelength, wherein the phase shifts in the peripheral region are less than or equal to the wavefront maximum height in the central zone.
D1 explicitly shows a continuous wavefront cross section having a wavefront maximum height of greater than 1 design wavelength k in the area of the central zone (Figs. 8a, 8b, Claims 1-20), and peripheral region comprising multiple segments and having a discontinuous wavefront cross section phase profile having phase shifts (C. 2, ll. 63-65, Fig. 5b, Claims 1-20) between segments that are equal to the design wavelength of multiples of the design wavelength (C. 6, ll. 37-49, Claims 1-20), wherein the phase shifts in the peripheral region are less than or equal to the wavefront maximum height in the central zone (Figs. 5b, 7c, Claims 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the diffractive groove configuration of D3 in accordance with the design parameters in the central and peripheral zones disclosed by D1 for the purpose of correcting the optical prescription of the implanted lens for far, intermediate, and near vision.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the modified D3 as applied to claim 21 above, and further in view of D4.
Regarding claim 22 and 23, the modified D3 teaches the method of claim 21, the modified D3 explicitly shows that the grooves are configured using short pulse laser (D3, Claim 13), and provides that it is well known to provide the phase profile in the center as well as the periphery (C. 2, ll. 62-67).
D3 does not explicitly show wherein the at least one optically-modified layer includes a portion having a continuous or discontinuous variation in index of refraction forming the central zone.
D4 teaches a method of refractive index modification of an intraocular lens post surgery (¶10) wherein the at least one optically-modified layer includes a portion having a continuous variation in index of refraction forming the central zone (¶29-30, refractive index modulation, and ¶33, “continuously scanning the laser over a select region of the polymeric material”) as well as a discontinuous variation (¶33, series of lines i.e. grating, or array of cylinders, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refractive index of D3, e.g. in the central zone as would be required for normal foveated vision and as taught by D1, using the continuous scanning laser of D4, and therefore corrected aberrations due to surgery (D4, ¶30). 
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refractive index of D3, e.g. in the peripheral zone as taught by D3 and D1, and using discontinuous phase profiles known thereto (see e.g. Figs. 1-8, 10-12 of D1), for the purpose of correcting aberrations due to surgery (D4, ¶30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Echelette is an optical term of art, interpreted as a diffractive and therefore phase shifting surface.